Citation Nr: 1506109	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-03 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran testified before the undersigned in a November 2013 videoconference hearing.  The hearing transcript was reviewed.


FINDINGS OF FACT

The Veteran's service connected disabilities combine for a 90 percent rating and render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's decision to grant the claim for TDIU, discussion of compliance with the Veterans Claims Assistance Act and implementing regulations is unnecessary.  

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

In this case, the Veteran is service-connected for posttraumatic stress disorder (PTSD), bilateral hearing loss, left chronic mastoiditis with dysbalance, tinnitus, and a left leg scar.  The combined rating is 90 percent.  See 38 C.F.R. § 4.25.  As such, he meets the threshold requirements for TDIU.  See 38 C.F.R. §§ 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

The evidence shows that the Veteran is unemployable for VA purposes.  At his Board hearing, he reported having a high school education.  His March 2012 application notes two years of college but no degree.  For several years prior to his unemployment, the Veteran worked on a farm.  See March 2012 application, Board hearing.  Prior to farming, he was a steamfitter, or welder.  See id.  His DD Form 214 notes his military occupation as plumber's assistant.  As such, the Veteran's work history consists of mainly physical and skilled labor.  

At the Board hearing, the Veteran reported that he quit farm work because he could not cope with his employer's children.  He further explained that he had mood swings, loss of focus, and anxiety that made working difficult.  Although he had trouble with memory, the Veteran noted that his previous employer understood is circumstances and was accommodating.  The VA examiner in May 2012 noted the Veteran's symptoms of worsened mood, loss of focus and thoughts, and anxiety.  He was also prone to being outspoken and offensive.  She concluded that his inability to seek and maintain employment is at least as likely as not caused by his PTSD.  The audiological examiner in May 2012 concluded that hearing loss and tinnitus would not limit gainful employment, but the general medical examiner noted that the Veteran's special hearing device was cumbersome, making physical labor difficult.  The examiner further explained that imbalance would also make physical labor difficult to secure and maintain.  The left leg scar did not impact the Veteran's employment.

The Veteran's reports of difficulty with personal interactions, concentration, and memory, along with his work history and the examiner's conclusion suggest that he could not likely secure and maintain a sedentary occupation.  Further, the general medical examiner explained that physical labor would be difficult as well.  Moreover, with only a high school education, the Veteran would not qualify for a job with little to no supervision.  Most physical labor positions, including steam fitting and farm work, require some aspect of direction and supervision.  His PTSD symptoms interfere with his ability to work directly with others.  Based on the evidence and resolving any reasonable doubt in the Veteran's favor, he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16.  The criteria for TDIU are met.  Id.  


ORDER

Entitlement to TDIU is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


